DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16 and 19-25 are pending.
Claims 1-15 and 17-18 are cancelled.
Examiner decided to maintain 112 rejections because applicant’s amendment to the claims did not overcome the rejections.

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. Applicant’s arguments on page 7 “The term "highest significance level" in claims 17, 19, 23 is a relative term which renders the claim indefinite. The term "lowest significance level" in claims 18, 20 and 24 is a relative term which renders the claim indefinite. In response, as shown in the above "In the Claims" section, claims 17 and 18 are deleted. Furthermore, claims 19, 20, 23 and 23 are amended to use comparative langrage to claim the largest and smallest significance level of state information of multiple control devices. Applicant does not intend to claim an absolute range of the significance level of the state information. As such, claims 19, 20, 23, and 24 are definite”. Examiner respectfully disagree because “highest significance level among the control devices” and “lowest significance level among the control devices” is a relative terms because there is no boundary set by the specifications or drawing.  Specification paragraph discloses [0030] In Embodiment 1, although the adjustment time constant of the control device 300 of the most progressed in deterioration is calculated based on the rank order of the5 deterioration progress degree, the adjustment time constant may be calculated by selecting the control device 300 of the most progressed in deterioration (the control device 300 having the state information with the highest significance level) without executing the calculation of the rank order. When calculating the adjustment time constant of the control device 300 of the least progressed in deterioration, the adjustment10 time constant may be calculated by selecting the control device 300 of the least progressed in deterioration (the . 
[0031] Here, although wordings "the control device 300 of the most progressed in deterioration (the control device 300 having the state information with the highest15 significance level)" and "the control device 300 of the least progressed in deterioration 
(the control device 30 having the state information with the lowest significance level)" are used above, as long as the control device 300 is progressed in deterioration (the control device 300 having the state information with a high significance level) or is not progressed in deterioration (the control device 300 having the state information with a20 low significance level), deterioration progressed and the state information are not limited 
to the highest or lowest. 
[0032] In addition, when the process is repeated, instead of calculating the adjustment time constant of the control device 300 of which deterioration progress degree has most progressed (the control device 300 having the state information with the highest25 significance level) every time, control may be performed so that the adjustment time 12constant of the control devices 300 is calculated in the order of progression of the deterioration progress degree of the control devices 300 (the control device 300 having the state information with a high significance level)” without any boundary.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "highest significance level" in claims 17, 19, 23 is a relative term which renders the claim indefinite.  The term "highest significance level" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite Specification did not give any boundary of the terms and there is no upper or lower limits.
The term "lowest significance level" in claims 18, 20 and 24 is a relative term which renders the claim indefinite.  The term "lowest significance level" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specification did not give any boundary of the terms and there is no upper or lower limits.


Examiner’s Statement of Reason for Allowance
Claims 16, 21-22 and 25 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Itaya (USPGPUB 2015/0233975) discloses a centralized voltage control device connected, via a communication network, to local voltage control devices connected to voltage control apparatuses, including: a transmission and reception unit receiving the number of times a tap position is changed per fixed time of the voltage control apparatus from the local voltage control device; a dead-zone-width updating unit increasing a dead zone width when the number of times a tap position is changed in a voltage control apparatus of a transformer type is a threshold or larger; and a voltage-upper-and-lower-limit-value determining unit determining the voltage upper limit value 
Claim 16, determining whether hunting has occurred or not for each of control devices in a power transmission and distribution system based on a control history of the control devices; calculating an adjustment time constant in accordance with state information of the control device, which is any one type of information among a hunting determination result of whether hunting has occurred or not, a deterioration progress degree indicating a progress degree of deterioration of the control device, an increase rate of a deterioration progress degree indicating how many the deterioration progress degrees of the control device have increased from the deterioration progress degree at a reference time, and a power loss of the control device and a power loss estimation 
Claim 25, determining whether hunting has occurred or not for each of control devices in a power transmission and distribution system based on a control history of the control devices; calculating an adjustment time constant in accordance with state information of the control device, which is any one type of information among a hunting determination result of whether hunting has occurred or not, a deterioration progress degree indicating a progress degree of deterioration of the control device, an increase rate of a deterioration progress degree indicating how many the deterioration progress degrees of the control device have increased from the deterioration progress degree at a reference time, and a power loss of the control device and a power loss estimation value of the control device; and transmitting the adjustment time constant to the control device.
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119